 



Exhibit 10.62
SEVENTH ADDENDUM TO LEASE
          THIS SEVENTH ADDENDUM TO LEASE (the “Seventh Addendum”) is made and
entered into as of the 13th day of March, 2007, by and between AMB HTD — BEACON
CENTRE, LLC. a Florida limited liability company (the “Landlord”), and SED
INTERNATIONAL, INC., a Georgia corporation (the “Tenant”).
W I T N E S S E T H:
          WHEREAS, Landlord (as successor-in-interest to New World Partners
Joint Venture Number Two) and Tenant (as successor-in-interest to Southern
Electronics Distributors, Inc.) are parties to that certain Lease-Industrial
Commercial, dated August 9, 1993, whereby Landlord’s predecessor leased to
Tenant’s predecessor, and Tenant’s predecessor leased from Landlord’s
predecessor, the Premises, as defined in the Lease, consisting of approximately
15,420 rentable square feet in Building 6 of Beacon Centre, Miami, Florida;
          WHEREAS, the Lease-Industrial Commercial was amended by that certain
Addendum to Lease, of even date with the Lease-Industrial Commercial; and
          WHEREAS, the Lease-Industrial Commercial was further amended by that
certain Second Addendum to Lease, dated January 10, 1996, whereby the Premises
was relocated to that certain space in Building 2 of Beacon Centre, consisting
of approximately thirty-one thousand two hundred fifty-two (31,252) rentable
square feet, with an address of 1729 N.W. 84th Avenue, Miami, Florida 33126; and
          WHEREAS, the Lease-Industrial Commercial was further amended by that
certain Third Addendum to Lease, dated July 24, 1996, whereby the Premises was
increased to sixty-one thousand twelve (61,012) rentable square feet (which
includes approximately eight thousand five hundred eighty-nine (8,589) square
feet of office space), by the expansion into twenty-nine thousand seven hundred
sixty (29,760) rentable square feet in Building 2, with an address of 1715 N.W.
84th Avenue, Miami, Florida 33126; and
          WHEREAS, the Lease-Industrial Commercial was further amended by that
certain Fourth Addendum to Lease, dated February 19, 2001; and
          WHEREAS, the Lease-Industrial Commercial was further amended by that
certain Fifth Addendum to Lease, dated December 4, 2003, whereby the Premises
was reduced to approximately thirty-one thousand two hundred fifty-two (31,252)
rentable square feet (which includes approximately eight thousand five hundred
eighty-nine (8,589) square feet of office space), in Building 2 of Beacon
Centre, with a current address of 1729 N.W. 84th Avenue, Doral, Florida 33126;
and
          WHEREAS, the Fifth Addendum to Lease was amended by that certain
letter agreement (the “Letter Agreement”) dated January 28, 2004; and
          WHEREAS, the Lease-Industrial Commercial was further amended by that
certain Sixth Addendum to Lease, dated March 19, 2004 (the Lease-Industrial
Commercial, the Addendum to Lease, the Second Addendum to Lease, the Third
Addendum to Lease, the Fourth Addendum to Lease, the Fifth Addendum to Lease,
the Letter Agreement, and the Sixth Addendum to Lease are hereinafter
collectively referred to as the “Lease”); and
          WHEREAS, the Term of the Lease expires on March 31, 2007, and Landlord
and Tenant desire to renew the Term of the Lease for sixty (60) months,
commencing on April 1, 2007, on the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged. Landlord and Tenant hereby agree as follows:
     1. Incorporation of Recitals. The above recitals are true and correct and
are incorporated herein as if set forth in full.
     2. General Provisions. All defined terms in this Seventh Addendum shall
have the same meaning as in the Lease, except as otherwise noted. Except as
amended and modified by this Seventh Addendum, all of the terms, covenants,
conditions, and agreements of the Lease shall remain in full force and effect.
In the event of any conflict between the provisions of the Lease and the
provisions of this Seventh Addendum, this Seventh Addendum shall control.
     3. Fourth Renewal. The Term of the Lease is hereby renewed and extended
commencing on April 1, 2007 (the “Fourth Renewal Term Commencement Date”) and,
unless earlier terminated in accordance with the Lease, expiring on March 31,
2012 (the “Fourth Renewal Term”). Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises for the Fourth Renewal Term.
     4. Improvements; Allowance.
     (a) Tenant acknowledges and agrees that, except as expressly set forth
below. Tenant is accepting the Premises in “as-is” condition on the date hereof
and that Landlord shall have no obligation whatsoever to furnish, render, or
supply any money, work, labor, fixture, material, decoration, or equipment in
order to prepare the





--------------------------------------------------------------------------------



 



Premises for Tenant’s occupancy for the Fourth Renewal Term, except as expressly
set forth below. Except as expressly set forth below, any and all alterations
and improvements to the Premises shall be at Tenant’s expense and are subject to
the provisions of the Lease applicable to alterations, including, without
limitation, that the plans and specifications, and the contractors and
subcontractors to be used by Tenant, for any alterations are subject to the
prior written approval of Landlord.
     (b) Notwithstanding the foregoing, as soon as reasonably practicable
following the Fourth Renewal Term Commencement Date, Landlord, at its expense,
will perform the following improvements, all using Landlord’s building-standard
methods and materials (the “Improvements”): (i) remove the warehouse office
space located on the south side of the warehouse portion of the Premises, and
(ii) install two (2) new dock-high roll-up doors at the punch-out panels located
behind the warehouse office space as may be permitted by the City of Doral
building department.
     (c) Tenant acknowledges that the construction of the Improvements may
affect Tenant’s use and occupancy of the Premises during the period of
construction, and that access to the Premises and construction by Landlord and
its contractors shall not constitute an actual or constructive eviction of
Tenant, in whole or in part, nor shall it entitle Tenant to any abatement or
diminution of rent or relieve Tenant from any obligation under the Lease (as
modified hereby).
     (d) In addition, Landlord shall be responsible to contribute up to
Forty-Five Thousand and No/100 ($45,000.00) Dollars for alterations and
improvements to be made to the Premises by Tenant (including any necessary
demolition and including any architectural and engineering fees) (the
“Improvement Allowance”), all of which improvements shall be made by Tenant
within one (1) year after the Fourth Renewal Term Commencement Date. The plans
and specifications, and the contractors and subcontractors to be used by Tenant,
for any such alterations and improvements are subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld. The
Improvement Allowance shall be paid by Landlord to Tenant within thirty
(30) days after submission of an invoice to Landlord and receipt by Landlord of
a certificate of occupancy for such work (if applicable), a contractor’s
affidavit from Tenant’s general contractor, releases of lien from the applicable
subcontractors, suppliers, and laborers, and as-built drawings of such work,
with a list and description of all work performed by the contractors,
subcontractors, and material suppliers (provided that as-built drawings and a
list and description of all work are required only in connection with
alterations and improvements affecting the structure of the Building and/or the
base-building HVAC, mechanical, electrical, plumbing, and/or fire safety
systems). Tenant shall be solely responsible for any and all costs and expenses
with respect to any alterations or improvements to the Premises which are above
the Improvement Allowance. Tenant shall receive no credit or payment for any
unused portion of the Improvement Allowance.
          However, even if all requirements set forth above have been met for
payment of the Improvement Allowance, the Improvement Allowance shall not be
payable by Landlord if at such time there exists on the part of Tenant a
monetary default under the Lease beyond the expiration of applicable notice and
cure periods. If such a monetary default exists, then Landlord will not be
required to remit the Improvement Allowance to Tenant until such monetary
default has been cured.
     5. Minimum Rent. Commencing on the Fourth Renewal Commencement Date, the
Minimum Rent for the Fourth Renewal Term (payable in the manner set forth in the
Lease for payments of Minimum Rent) shall be as follows:

              ANNUAL MINIMUM RENT   MONTHLY MINIMUM RENT LEASE YEAR   RATE PER
SQUARE FOOT   (NOT INCL. SALES TAX) 1   $6.95   $18,100.12 2   $7.23  
$18,829.33 3   $7.52   $19,584.59 4   $7.82   $20,365.89 5   $8.13   $21,173.23

     6. Operating Costs. It is expressly agreed that as of the Fourth Renewal
Term Commencement Date, (a) the Lease is converted from a gross lease to a
“triple net” Lease, and (b) all references in the Lease to the Base Year shall
be disregarded. In accordance therewith, the parties acknowledge and agree as
follows: (a) commencing on the Fourth Renewal Term Commencement Date, in
addition to Minimum Rent with respect to the Premises, Tenant shall pay to the
Landlord the Tenant’s proportionate share of Operating Costs, which shall
otherwise continue to be determined as provided in the Lease. For informational
purposes only, Operating Costs for calendar year 2007 for the Premises are
estimated (but not guaranteed or capped) at $2.92 per square foot.
     7. Security Deposit. The existing security deposit consisting of
Thirty-Seven Thousand Two Hundred Seventeen and 32/100 ($37,217.32) Dollars
shall continue to be held by Landlord as security for Tenant’s obligations under
the Lease (as modified hereby), pursuant to the terms and conditions of the
Lease with respect thereto.
     8. Parking. During the Fourth Renewal Term, Tenant shall continue to have
the right to use forty (40) unassigned parking spaces in the parking area for
the Building, on the terms and conditions set forth in the Lease, including,
without limitation, section 11.1.


-2-



--------------------------------------------------------------------------------



 



     9. Cancellation Option. Paragraph 10 of the Sixth Addendum to Lease
referenced above is hereby deleted in its entirety and is of no force or effect.
     10. Addresses for Notices and Rent Payments. Until further notice,
Landlord’s addresses for notices and rent payments pursuant to the Lease (as
modified hereby) are as follows:

     
Landlord’s address
   
for notices:
  AMB HTD — Beacon Centre, LLC
 
  c/o AMB Property, L.P.
 
  Sixty State Street, Suite 1200
 
  Boston, Massachusetts 02109
 
  Attention: Christos F. Kombouras, Vice President
 
   
with a copy to:
  Flagler Real Estate Services, Inc.
 
  8323 N.W. 12th Street, Suite 108
 
  Doral, Florida 33126
 
  Attention: Property Manager
 
   
Landlord’s address
   
for rent payments:
  AMB HTD — Beacon Centre, LLC
 
  P.O. Box 6110
 
  Hicksville, New York 11802-6110

     11. Brokerage. Landlord and Tenant each represent and warrant one to the
other that except as may be hereinafter set forth, neither of them has employed
any broker in connection with the negotiations of the terms of this Seventh
Addendum or the execution hereof. Landlord and Tenant hereby agree to indemnify
and to hold each other harmless against any loss, expense, or liability with
respect to any claims for commissions or brokerage fees arising from or out of
any breach of the foregoing representation and warranty. Landlord recognizes
Flagler Real Estate Services, Inc. Oncor International (“Landlord’s Broker”)
(representing Landlord), and DiGiacomo Group, Inc. (representing Tenant)
(“Tenant’s Broker”), as the sole brokers with whom Landlord has dealt in this
transaction. Landlord shall pay any commissions payable to Landlord’s Broker
pursuant to separate agreement between Landlord and Landlord’s Broker, and
Landlord shall cause Landlord’s Broker to pay any commissions payable to
Tenant’s Broker pursuant to separate agreement between Landlord’s Broker and
Tenant’s Broker.
     12. OFAC/Patriot Act. Tenant represents and warrants that (a) neither
Tenant nor any person or entity that directly or indirectly owns an interest in
it nor any of its officers, directors, or managing members is a person or entity
(each, a “Prohibited Person”) with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including Executive Order 13224 (the “Executive Order”) signed on
September 24, 2001 and entitled “Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism”), or other
governmental action, (b) Tenant’s activities do not violate the International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the
regulations or orders promulgated thereunder (as amended from time to time, the
“Money Laundering Act”) (i.e, Title III of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (the “Patriot Act”), and (c) throughout the Term, Tenant shall comply
with the Executive Order, the Money Laundering Act, and the Patriot Act.
     13. Entire Agreement; No Set-Off. The Lease, as modified by this Seventh
Addendum, sets forth the entire agreement between the Landlord and Tenant
concerning the Premises and Tenant’s use and occupancy thereof and there are no
other agreements or understandings between them. Tenant certifies and affirms
that, as of the date hereof, there are no claims, offsets, or breaches of the
Lease, or any action or causes of action against Landlord directly or indirectly
relating to the Lease.
     14. Counterparts; Facsimile. This Seventh Addendum may be executed in
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement. This Seventh Addendum may
be executed by facsimile signature which shall, for all purposes, serve as an
original executed counterpart of this Seventh Addendum.
[signatures on next page]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Seventh Addendum
as of the day and year first above written.

              WITNESSES:   LANDLORD:    
 
                AMB HTD—BEACON CENTRE, LLC, a Florida limited liability company
   
 
           
 
  By:   AMB Property, L.P., a Delaware limited partnership,
its sole member    

         
 
     
By: AMB Property Corporation, a Maryland corporation, general partner

             
 
  By:   /s/ Christos F. Kombouras    
 
           
Mandy M. Battier
      Christos F. Kombouras    
Nicole Reeje
      Vice Presidend    

                  TENANT:    
 
                SED INTERNATIONAL, INC., a Georgia corporation    
 
           
Eileen Clark
  By:   /s/ Mark Divito    
 
            Barbara Gay   Name:   Mark Divito    
 
  Title:   VP OPERATIONS    

-4-